Citation Nr: 9917099	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for the residuals of 
tattoo removal.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of epigastric hernia repair. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 1993 the RO granted entitlement to service 
connection for the residuals of epigastric hernia repair, and 
denied entitlement to service connection for a low back 
disorder, a left foot disorder, and the residuals of tattoo 
removal.  Subsequently, the veteran perfected an appeal as to 
the denial of service connection issues and the issue of 
entitlement to a rating in excess of 10 percent for the 
residuals of epigastric hernia repair.  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The record reflects that the issue of entitlement to service 
connection for low back disorder was granted by the 
November 1995 rating decision.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the Board 
finds this issue has been completely resolved and no matters 
remain on appeal.

The Board also notes that additional issues have been raised 
by the record including entitlement to a rating in excess of 
10 percent for tinea pedis and tinea cruris, entitlement to a 
rating in excess of 30 percent for PTSD, and entitlement to a 
total disability rating based upon individual 
unemployability.  This matters are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  At his personal hearing before the undersigned Board 
Member the appellant withdrew his appeal as to the issue of 
entitlement to service connection for a left foot disorder.

2.  At his personal hearing before the undersigned Board 
Member the appellant withdrew his appeal as to the issue of 
entitlement to service connection for the residuals of tattoo 
removal. 

3.  At his personal hearing before the undersigned Board 
Member the appellant withdrew his appeal as to the issue of 
entitlement to a rating in excess of 10 percent for the 
residuals of epigastric hernia repair.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to service connection for a left 
foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).

2.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to service connection for the 
residuals of tattoo removal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

3.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to a rating in excess of 10 percent 
for the residuals of epigastric hernia repair have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The Board finds the 
sworn personal hearing testimony sufficiently meets these 
requirements.  Therefore, as the appellant has withdrawn the 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration as to these issues.  Accordingly, 
the Board does not have jurisdiction to review the matters 
and they are dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for a left foot disorder is dismissed.

The appeal as to the issue of entitlement to service 
connection for the residuals of tattoo removal is dismissed. 

The appeal as to the issue of entitlement to a rating in 
excess of 10 percent for the residuals of epigastric hernia 
repair is dismissed. 


REMAND

In November 1995 the RO, inter alia, granted entitlement to 
service connection for a low back disorder, assigned a 10 
percent disability rating and an undiagnosed illness 
manifested by fatigue, digestive disorders, headaches, 
dizziness, twitching, facial swelling, facial and extremity 
numbness, joint pain, chest pain, and muscle pain, assigned a 
20 percent disability rating.

Correspondence received by the RO in October 1996 may be 
liberally construed as a notice of disagreement as to the 
issues of entitlement to a rating in excess of 10 percent for 
a low back disorder and entitlement to a rating in excess of 
20 percent for an undiagnosed illness manifested by fatigue, 
digestive disorders, headaches, dizziness, twitching, facial 
swelling, facial and extremity numbness, joint pain, chest 
pain, and muscle pain.  Although the record does not indicate 
these issues have been developed on appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a timely notice of disagreement has been submitted the 
matter must be remanded for appropriate development.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

Accordingly, the case is remanded to the RO for further 
development as follows:

The RO should issue a SOC as to the 
issues of entitlement to a rating in 
excess of 10 percent for a low back 
disorder and entitlement to a rating in 
excess of 20 percent for an undiagnosed 
illness manifested by fatigue, digestive 
disorders, headaches, dizziness, 
twitching, facial swelling, facial and 
extremity numbness, joint pain, chest 
pain, and muscle pain, and allow the 
veteran and his service representative 
the requisite period of time for a 
response.

Thereafter, if an appeal is timely perfected, the case should 
be returned to the Board for final appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


